DETAILED ACTION
Applicants’ arguments, filed 17 October 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification – New Matter Objection
The amendment filed 17 October 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
In applicant’s response on 17 October 2022, applicant proposed amending the specification in the following manner:

    PNG
    media_image1.png
    483
    809
    media_image1.png
    Greyscale

The examiner presents the following rationale to explain why this amendment is understood to introduce new matter.
As an initial matter, the examiner takes the position that the above-reproduced table, as initially presented and prior to the amendment on 17 October 2022, does actually contain an obvious error. This obvious error is that the table, as presented prior to the amendment, shows both sides of the table as being drawn to CD8 T-cells and does not show data drawn to CD4 T-cells. See pages 3-4 of the prior office action on 18 April 2022, in which the examiner had explained this issue in greater detail.
An amendment to correct an obvious error does not constitute new matter in the case where one of ordinary skill in the art would have recognized not only the existence of the error, but also the appropriate correction. See MPEP 2163.07(II). In this case, the skilled artisan would have recognized the existence of the error. However, it is the examiner’s position that the skilled artisan would not have recognized the appropriate correction. This is because the skilled artisan would not have recognized that the left side of the above-reproduced table was intended to be drawn to CD4 T-cells and the right side intended to be drawn to CD8 T-cells, as opposed to vice versa. As such, the skilled artisan would not have recognized that the correction set forth in the amendment on 17 October 2022 would have been the appropriate correction, as opposed to an alternate correction in which the left side of the table was drawn to CD8 T-cells and the right side of the table drawn to CD4 T-cells.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is indefinite because it is unclear whether pegylated lipids of certain degrees of polymerization and certain molecular weights are within the claim scope or are excluded by the claim scope. This is because there are conflicting limitations in the claim; one limitation indicates that these molecular weights are included in the claim scope and another limitation indicates that these molecular weights are outside the claim scope. The examiner has presented the following rationale in support of this position.
Claim 21 recites the following limitation:

    PNG
    media_image2.png
    278
    809
    media_image2.png
    Greyscale

The skilled artisan would have been aware of the fact that PEG has the chemical formula -(OCH2CH2)n-, with the OCH2CH2 functional group being repeated. This chemical group has a molecular weight of 44 Daltons. As such, a PEG with 10 repeating OCH2CH2 units would have been expected to have a molecular weight of 440 Daltons (though possibly closer to 500 Daltons due to the molecular weight of the side groups). A PEG with 200 repeating units would have been expected to have had a molecular weight of about 8800 Daltons, as this is 44 multiplied by 200.
However, elsewhere in claim 21, the claim recites the following.

    PNG
    media_image3.png
    81
    804
    media_image3.png
    Greyscale

The above-reproduced limitation would appear to exclude those lipids with a PEG degree of polymerization that results in a PEG with a molecular weight outside the claimed range.
As such, it is unclear whether a lipid attached to a PEG with a degree of polymerization of 20 would be within the scope of the claim. A degree of polymerization of 20 would have resulted in a PEG with a molecular weight of about 900 Daltons. This would be within the scope of the limitation of claim 20 regarding [Z]n, but outside the scope of the limitation of claim 20 regarding the molecular weight of the polyethylene glycol. As such, it is unclear whether PEG with a degree of polymerization in the range of between 10-200 but resulting in a molecular weight outside 4-7.5 kilodaltons (4000 to 7500 Daltons) is within the claim scope or excluded by the claim scope.
For the purposes of examination under prior art, the examiner examine the indefinite claim such that that the PEG must be in the range of above 4 kDa to less than 7.5 kDa.
Response to Arguments Regarding Indefiniteness Rejection: In applicant’s response, page 7, top paragraph, applicant makes the following argument.

    PNG
    media_image4.png
    132
    806
    media_image4.png
    Greyscale

The examiner disagrees that inclusion of this limitation has rendered the rejection moot. In contrast, this newly added claim limitation appears to be in conflict with the additional limitation regarding degree of polymerization already recited by the claim. This is because the claim includes a limitation regarding degree of polymerization that reads on degrees of polymerization that would have resulted in a molecular weight less than 4 kDa or above 7.5 kDa, as explained above. This renders it unclear whether a PEG with a degree of polymerization in the recited 10-200 range but a molecular weight outside the 4000 to 7500 Dalton range is within the scope of the claim due to its degree of polymerization being in the claimed range, or outside the scope of the claim due to its molecular weight being outside the claimed range.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “wherein R’ is independently selected from…” followed by a list of various chemical or functional groups. However, there is no antecedent basis for R’, either earlier in claim 21 or in claim 12, upon which claim 21 depends. Claim 21 recites the following structure:

    PNG
    media_image5.png
    106
    334
    media_image5.png
    Greyscale

However, this chemical structure does not include a variable known as R’ – as such, for at least this reason, there is no antecedent basis for the variable “R’.”


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 12-16 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bauer et al. (“Toll-like Receptors and Innate Immunity”, Handbook of Experimental Pharmacology, Vol. 183, 2008, pages i-xi, 1-240, and a cover page) in view of Martinon et al. (European Journal of Immunology, Vol. 23, 1993, pages 1719-1722) and Akinc et al. (WO 2010/088537 A2).
Bauer et al. (hereafter referred to as Bauer) is drawn to vaccination with mRNA, as of Bauer, chapter starting on page 221 and going to page 235. Bauer teaches the following on page 228, relevant text reproduced below.

    PNG
    media_image6.png
    405
    778
    media_image6.png
    Greyscale

As such, Bauer teaches the general idea of encapsulating mRNA into a cationic liposome and injecting the mRNA with the intention that the mRNA encode for a protein and an immune response is developed against the encoded protein.
Bauer does not teach a protective immune response against a bacterium, fungus, or parasite (as opposed to cancer vaccination). Bauer also does not teach a polyethylene glycol containing lipid.
Martinon et al. (hereafter referred to as Martinon) is drawn to induction of a virus-specific cytotoxic T-cell response by administering liposome entrapped mRNA, as of Martinon, page 1719, title and abstract. In the method of Martinon, messenger RNA encoding the influenza virus nucleoprotein was encapsulated into a liposome, and mice were vaccinated with this, and developed a T-cell response against the influenza virus nucleoprotein, as of Martinon, page 1719, abstract.
It would have been prima facie obvious for one of ordinary skill in the art to have modified Bauer such that the mRNA of Bauer encodes for a virus protein. Bauer is drawn to administering an mRNA encoding an antigen to which an immune response against the encoded antigen is desired. Bauer specifically cites the Martinon reference, as of Bauer, page 228, text reproduced above and page 234. As such, the skilled artisan would have been motivated to have used mRNA encoding for a viral antigen, (as opposed to a cancer antigen) in the method of Bauer in order to have predictably elicited an immune response against said viral antigen with a reasonable expectation of success. The skilled artisan would have been motivated to have done so at least because Bauer specifically cites Martinon.
Neither Bauer nor Martinon teach a polyethylene glycol lipid having the required molecular weight of polyethylene glycol.
Akinc et al. (hereafter referred to as Akinc) is drawn to a cationic lipid formulation, as of Akinc, title and abstract. The formulation of Akinc is drawn to the delivery of therapeutic nucleic acids, as of Akinc, page 1, section entitled “Technical Field.” The formulation of Akinc is understood to be liposomal, as of Akinc, figure 23, reproduced in part below, which shows the lipid bilayers characteristic of a liposomal formulation.

    PNG
    media_image7.png
    561
    844
    media_image7.png
    Greyscale

Although Akinc is drawn primarily to delivery of silencing RNAs, Akinc teaches that “[a]lternatively applications include delivery of DNA or mRNA sequences that code for therapeutically useful polypeptides” as of Akinc, page 81, second sentence of second to last paragraph. The examiner notes here that Akinc does teach the inclusion of antigens for vaccination against infectious diseases such as influenza, as of Akinc, page 89, top paragraph and page 90, bottom paragraph; however, it is unclear to the examiner whether the antigens being referred to here are nucleic acids encoding antigens or other types of antigens such as inactivated viruses, proteins/peptides, or subunits.
Purely en arguendo and for the purposes of this ground of rejection, the examiner takes the position that Akinc is deficient because Akinc does not teach administering mRNA which encodes for an antigen.
It would have been prima facie obvious for one of ordinary skill in the art to have used the liposome of Akinc to have delivered the mRNA encoding an immunogen of Bauer in view of Martinon. Bauer teaches to administration of mRNA encoding an immunogen in order to trigger an immune response against said immunogen, and Martinon teaches that the immunogen may be for a viral disease such as influenza. Bauer teaches using a cationic liposome to deliver said immunogenic mRNA. As Akinc is drawn to a cationic liposome useful for administration of RNA, including mRNA, the skilled artisan would have been motivated to have used the cationic liposome of Akinc to have delivered the mRNA of Bauer in view of Martinon in order to have predictably provoked an immune response against the protein encoded by the mRNA with a reasonable expectation of success. The reason that there would have been a reasonable expectation of success is at least because Bauer teaches that cationic liposomes deliver mRNA in a manner that it can provoke an immune response against the protein for which the mRNA encodes, and because Akinc is drawn to a cationic liposome for mRNA delivery.
As to claim 12, the claim is drawn to raising a protective immune response. The immune response in Martinon is understood to be protective because the cytotoxic T-cells stimulated by the method of Martinon have activity against an influenza protein, and because the animals to whom the vaccination protocol of Martinon was administered were not infected with influenza at the time of administration.
As to claim 12, the claim is drawn to raising a protective immune response in a vertebrate. The method of Martinon entails administration to mice, as of Martinon, second line of abstract. Treatment of a variety of vertebrates including humans is contemplated by Akinc, page 85, third to last full paragraph.
As to claim 12, the claim requires the presence of a polyethylene glycol moiety with an average molecular weight of above 4 kDa but less than 7.5 kDa and present in an amount of 10% or less. Akinc teaches a liposome with a polyethylene glycol (PEG) containing lipid with a molecular weight of 5000 Daltons, as of Akinc, page 11, bottom paragraph, page 36, third to last line, and page 39, end of first full paragraph.
As to claim 12, the claim requires that the polyethylene glycol (PEG) containing lipid is less than 10% of the total. Akinc teaches 0.5-10% of PEG modified lipid on page 9, second paragraph. This overlaps with the requirement that the amount of PEG modified lipid be less than 10% of total lipids. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
As to claim 12, the claim requires that the method of administration can elicit an immune response against a bacterium, virus, or parasite in vivo. The method of administration of the mRNA of Martinon would have been able to have elicited an immune response against the viral disease influenza in vivo.
 As to claim 13, this is an independent claim reciting essentially the same subject matter as claim 12 except additionally reciting that the administered composition be a pharmaceutical composition. Akinc teaches a pharmaceutical composition as of at least Akinc, page 27, 6th line.
As to claim 14, Akinc teaches PEG-DMG, as of at least Akinc, page 87, second to last paragraph.
As to claim 15, Akinc teaches a lipid with a cationic headgroup as of the abstract of Akinc. Bauer also suggests cationic liposomes, as of Bauer, page 228, relevant text reproduced above, and the skilled artisan would have understood that such liposomes comprise lipids with cationic headgroups.
As to claim 16, Akinc teaches phosphatidylcholine as of at least page 37, first full paragraph. The skilled artisan would have understood phosphatidylcholine to have a zwitterionic headgroup as it includes a negatively charged phosphate and a positively charged quaternary ammonium. The presence of both a negative and positive charge results in a zwitterionic headgroup.
As to claim 21, Akinc teaches the following structure on page 9, reproduced below.

    PNG
    media_image8.png
    94
    688
    media_image8.png
    Greyscale

The structure reproduced above is understood to read on the claimed structure. The two long carbon chains are understood to read on A1 and A2. The functional group 
    PNG
    media_image9.png
    91
    79
    media_image9.png
    Greyscale
 is understood to read on L1. The carbon atom shown to the left of this functional group in the above-reproduced structure is understood to read on X2, and the carbon atom shown to the right of this in the above-reproduced structure is understood to read on X1. The repeating PEG moiety is understood to read on the required “Z.” The skilled artisan would have been motivated to have modified “n” in the above-reproduced structure to have achieved the number of units commensurate with the PEG molecular weight taught by Akinc.



Claims 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bauer et al. (“Toll-like Receptors and Innate Immunity”, Handbook of Experimental Pharmacology, Vol. 183, 2008, pages i-xi, 1-240, and a cover page) in view of Martinon et al. (European Journal of Immunology, Vol. 23, 1993, pages 1719-1722) and Akinc et al. (WO 2010/088537 A2), the combination further in view of Perri et al. (US 2009/0104226 A1).
Bauer is drawn to mRNA vaccination by using a cationic liposome. Martinon teaches mRNA vaccination against an influenza nucleoprotein, but teaches mRNA vaccination generally, as of Martinon, page 1722, left column, top paragraph. Akinc teaches a cationic liposome that can be used to deliver RNA. See the rejection above over Bauer in view of Martinon and Akinc.
None of the above-references are understood to teach a self-replicating RNA.
Perri et al. (hereafter referred to as Perri) is drawn to alphavirus vectors for stimulating an immune response to a respiratory pathogen, as of Perri, title, abstract, and figure in abstract, reproduced below.

    PNG
    media_image10.png
    539
    812
    media_image10.png
    Greyscale

The composition used in the method of Perri is understood to be self-replicating and is understood to comprise RNA, as of Perri, paragraph 0098. Perri teaches vaccinating against various diseases, including SARS coronavirus (i.e. SARS-1), as of Perri, paragraph 0318, Example 11, and respiratory syncytial virus, as of Perri, Example 9, paragraph 0315.
Perri does not teach a liposome with polyethylene glycol having the required molecular weight.
It would have been prima facie obvious for one of ordinary skill in the art to have used the liposomes of the combination of Bauer, Martinon, and Akinc to have delivered the self-replicating RNA of Perri. Bauer is drawn to cationic liposomes for mRNA vaccination, and Martinon is drawn to nucleic acid vaccination against infectious viruses generally and influenza specifically. The RNA nucleic acid of Perri is useful for vaccination. As such, the skilled artisan would have been motivated to have used the liposomes in the combination of Bauer in view of Martinon and Akinc to have predictably delivered the RNA encoding an antigen antigen of Perri in order to have predictably induced an immune response against the encoded antigen with a reasonable expectation of success.
As to claim 17, Perri teaches a self-replicating vector, as of Perri, paragraph 0098. Said vector would appear to be RNA, as of Perri, paragraphs 0098-0099.
As to claims 18-19, Perri teaches a nsP1, nsP2, nsP3, or nsP4 polymerase in paragraph 0073. This is understood to read on the required RNA-dependent RNA polymerase of claim 18 and the required alphavirus replicase of claim 19. Evidence supporting the expectation that the nsP1, nsP2, nsP3, or nsP4, which were already taught by Perri, meet the requirements of the instant claims is provided by instant specification, paragraph bridging pages 6-7. Something which is old (e.g. nsP1, nsP2, nsP3, or nsP4 or nucleic acid encoding said proteins) does not become patentable upon the discovery of a new property (that these are RNA dependent RNA polymerases and/or alphavirus replicases), and this feature need not have been recognized at the time of the invention. See MPEP 2112(I & II). As such, the skilled artisan would have expected that the nsP1, nsP2, nsP3, or nsP4 taught by Perri would have had RNA-dependent RNA polymerase and alphavirus replicase activity even if this feature was not taught by Perri. Perri also teaches RNA encoding an immunogen such as RSV or SARS coronavirus, as of Perri, paragraphs 0315 and 0318.


Claims 12-16 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bauer et al. (“Toll-like Receptors and Innate Immunity”, Handbook of Experimental Pharmacology, Vol. 183, 2008, pages i-xi, 1-240, and a cover page) in view of Martinon et al. (European Journal of Immunology, Vol. 23, 1993, pages 1719-1722) and Akinc et al. (WO 2010/088537 A2), the combination further in view of Amidi et al. (Journal of Liposome Research, Vol. 20(1), 2010, pages 73-83).
Claims 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bauer et al. (“Toll-like Receptors and Innate Immunity”, Handbook of Experimental Pharmacology, Vol. 183, 2008, pages i-xi, 1-240, and a cover page) in view of Martinon et al. (European Journal of Immunology, Vol. 23, 1993, pages 1719-1722) and Akinc et al. (WO 2010/088537 A2) and Perri et al. (US 2009/0104226 A1), the combination further in view of Amidi et al. (Journal of Liposome Research, Vol. 20(1), 2010, pages 73-83).
Bauer is drawn to mRNA vaccination by using a cationic liposome. Martinon teaches mRNA vaccination against an influenza nucleoprotein, and teaches mRNA vaccination generally, as of Martinon, page 1722, left column, top paragraph. Akinc teaches a cationic liposome that can be used to deliver RNA. See the rejection above over Bauer in view of Martinon and Akinc. Perri is drawn to a self-replicating RNA encoding the fusion protein of respiratory syncytial virus. See the rejection above over Bauer in view of Martinon, Akinc, and Perri.
For the purposes of this rejection, the examiner assumes, purely en arguendo and with regard to this ground of this rejection only, that the above references do not teach PEG with a molecular weight in the required range.
Amidi et al. (hereafter referred to as Amidi) is drawn to liposomes delivering DNA, wherein the DNA is intended to encode a protein, as of Amidi, page 73, title and abstract. Amidi teaches the following, as of page 79, relevant portion of figure 5, reproduced below.

    PNG
    media_image11.png
    410
    722
    media_image11.png
    Greyscale

The abbreviation “RLU” as of the y-axis of the above-reproduced graph is understood to refer to relative light units. The light is produced by the following manner: The liposome of Amidi comprises a plasmid encoding the protein β-galactosidase, as of Amidi, page 75, right column, first paragraph in the section entitled “Cell-free protein synthesis in bulk and inside liposomes.” Upon synthesis of this protein, β-galactosidase would have been produced. Said β-galactosidase would have subsequently reacted with the fluorescent maker known as “FDG”, as of Amidi, page 75, right column, bottom paragraph and page 76, left column, top two paragraphs. Therefore, more β-galactosidase would have resulted in a greater fluorescent signal from FDG. The above-reproduced graph would thereby appear to show that liposomes comprising PEG5000 resulted in greater synthesis of β-galactosidase from the nucleic acid encoding said β-galactosidase as compared with liposomes having shorter PEG chains. As such, the teachings of Amidi appear to indicate that PEG-5000 is the best PEG length studied for a liposome intended to produce a protein from a nucleic acid encoding said protein.
Amidi differs from the instantly claimed method because Amidi is drawn to a liposome encapsulating DNA rather than mRNA.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the liposome of Bauer in view of Martinon and Akinc to have included a pegylated lipid with a PEG chain length of 5000 Daltons rather than 2000 Daltons, as in the examples of Akinc. The method of Bauer in view of Martinon and Akinc is drawn to a method of administering mRNA to a subject using a cationic liposome, wherein the mRNA is intended to encode a protein and the subject is intended to develop an immune response against said protein. As such, the skilled artisan would have desired to have increased the amount of protein synthesized in order to have increased immune response against said protein. Amidi teaches that a liposome delivering a nucleic acid appears to achieve maximum protein synthesized when using a PEG with a molecular weight of 5000 Daltons. As such, the skilled artisan would have been motivated to have modified the PEG molecular weight to have been 5000 Daltons instead of 2000 Daltons in order for the skilled artisan to have predictably optimized protein synthesis from the administered nucleic acid with a reasonable expectation of success.


Response to Arguments Regarding Obviousness Rejections
Applicant has provided arguments regarding the previously applied rejections, as of applicant’s response on 17 October 2022 (hereafter referred to as applicant’s response). These arguments are addressed below.
Applicant argues that the Bauer reference has the following deficiencies, as of applicant’s response, page 8, relevant text reproduced below.

    PNG
    media_image12.png
    379
    736
    media_image12.png
    Greyscale

To the extent that these arguments are viewed by themselves, they is not persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See MPEP 2145(IV). All of the above-indicated subject matter, while not taught by Bauer, is taught by other references. Akinc teaches items (i)-(iv), as Akinc teaches PEG with a molecular weight of 5 kDa. Martinon teaches item (v), as Martinon teaches an immune response against the influenza nucleoprotein encoded by the mRNA, as explained in the rejection above, and will be discussed in greater detail below, and as was explained in greater detail in the above rejection.
With regard to Martinon, applicant appears to argue that Martinon does not teach encapsulation of the nucleic acid in the lipid particle, as of applicant’s response, paragraph bridging pages 8-9. However, this is not persuasive. Applicant makes the following argument on page 8, relevant text reproduced below, with a particular word encircled by the examiner.  
    PNG
    media_image13.png
    67
    800
    media_image13.png
    Greyscale

As best understood by the examiner, entrapment is encapsulation. As such, contra to applicant’s arguments later in this paragraph, Martinon does encapsulate the mRNA in the liposome. As such, applicant’s arguments that Martinon fails to encapsulate mRNA are not persuasive.
Furthermore, even if, purely en arguendo, Martinon were to have failed to encapsulate mRNA, the examiner notes that Bauer teaches encapsulating mRNA in a liposome. See page 8 of the previous office action mailed on 18 April 2022, citing page 228 of Bauer.
The examiner further notes that applicant has underlined the term “nucleoprotein” on page 8 of applicant’s response. It is unclear to the examiner why applicant is emphasizing this teaching. As best understood by the examiner, the influenza virus includes multiple genes that encode for proteins. Some of these proteins are subject to immune response upon natural infection, i.e. are immunogens. As best understood by the examiner, the nucleoprotein, along with hemagglutinin and neuraminidase, is one such immunogenic protein. As such, Martinon appears to teach administering mRNA encoding the nucleoprotein in a liposome, to which the mRNA encodes the nucleoprotein in vivo and an immune response against said nucleoprotein is developed.
With regard to the Akinc reference, applicant argues that Akinc is drawn to delivery of siRNA, which is completely different from RNA encoding an immunogen of interest. The examiner does not dispute that siRNA does not encode an immunogen. Nevertheless, siRNA has similar chemical properties to mRNA as well as DNA. Chemically, all of siRNA, mRNA, and DNA are nucleic acid polymers with repeating negative charges. Cationic liposomes are therefore suitable for delivery of these nucleic acids as (a) the cationic lipids help entrap anionic nucleic acids due to charge-charge interactions, and (b) cationic lipids help intracellular delivery because the positively charged lipids engage in charge-charge attraction with negatively charged lipids of the cell membrane. Additionally, in the case of all of siRNA, mRNA, and DNA, intracellular delivery is required; as such, cationic liposomes are understood to be beneficial for delivery of these nucleic acids. As such, even though siRNA, mRNA, and DNA have different properties, the manner of drug delivery of these ingredients is similar. This is evidenced by the fact that cationic liposomes are used for the delivery of mRNA, as taught by page 228 of Bauer, as well as for delivery of siRNA, as taught by Akinc. Therefore, the teachings of Akinc would have been expected to have been applicable for delivery of nucleic acids other than siRNA (and similarly, the teachings of Bauer would have expected to have been applicable for delivery of siRNA as well as for delivery of mRNA).
In applicant’s response, paragraph bridging pages 9-10, applicant appears to admit that Akinc teaches PEG with a molecular weight of 5000 Daltons, but also argues that Akinc has only demonstrated success with PEG with a molecular weight of 2000 Daltons. As such, applicant argues that Akinc fails to provide the skilled artisan with a teaching, suggestion, or motivation to use PEG with a molecular weight of above 4 kDa but below 7.5 kDa instead of PEG 2000, as of applicant’s response, page 10, end of top paragraph.
This is not persuasive. Patents are relevant as prior art for all they contain, and are not limited to the examples. See MPEP 2123. As such, Akinc’s teaching of PEG 5000 in the broad disclosure provides a sufficient basis for rejection. The examiner notes that PEG 5000 has a molecular weight above 4 kDa but below 7.5 kDa.
Applicant also provides arguments regarding alleged hindsight reasoning as of the top of page 10 of applicant’s response. This is not persuasive. Any judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper. See MPEP 2145(X)(A). In this case, applicant failed to point to the examiner having used knowledge gleaned only from applicant’s disclosure in the examiner’s rejection. In contrast, the teaching of PEG with a molecular weight of 5000 Daltons was taken from Akinc, not from applicant’s disclosure.
Amidi Reference: With regard to the Amidi reference, applicant argues that this reference is drawn to optimizing protein synthesis inside liposomes, as of applicant’s response, page 12. At the bottom of page 12, applicant makes an argument regarding different problems requiring different solutions. This is best understood by the examiner to be an argument that the problem intended to be solved by Amidi differs from the problem intended to be solved by the instant invention, and therefore requires a different solution.
To the extent that the examiner has properly understood applicant’s arguments, they are not found to be persuasive. This is because Amidi actually appears to be drawn to a model system intended to model in vivo delivery of nucleic acids for vaccination purposes. In fact, Amidi refers to models at various instances in the abstract of Amidi. Relevant text has been reproduced below from the abstract of Amidi.

    PNG
    media_image14.png
    140
    687
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    219
    700
    media_image15.png
    Greyscale

The examiner understands the above-reproduced text to take the position that the protein synthesis inside liposomes taught by Amidi is intended to model protein synthesis in cells that would occur from nucleic acid vaccination. As such, applicant’s argument that Amidi is drawn to a completely different problem as compared to the claimed invention does not appear to be persuasive. In contrast, the problem solved by Amidi appears to be intended to model the problems occurring in nucleic acid vaccination, which is the subject of the instant invention.
Perri Reference: With regard to the Perri reference, applicant argues that this reference fails to cure the alleged deficiencies of Bauer, Martinon, Akinc, and Amidi, as of applicant’s response on pages 11 and 13. This is not persuasive. As explained above, the combination of Bauer, Martinon, and Akinc is not deficient, and the combination of Bauer, Martinon, Akinc, and Amidi is not deficient. As such, applicant’s arguments that the Perri reference fails to overcome these deficiencies is not persuasive. As no additional arguments have been made that are specific to the Perri reference, the rejections over the Perri reference have been maintained.
Comparative Testing Relating to PEG Molecular Weight: In applicant’s response, page 10, beginning of last paragraph, applicant argues the following.

    PNG
    media_image16.png
    105
    788
    media_image16.png
    Greyscale

This argument on its own is not persuasive. The instant claims do not require that the inclusion of PEG with a molecular weight in the claimed range increase the immunogenicity as compared with a comparative example. In contrast, prior art showing that PEG with a molecular weight in the claimed range provides the same immunogenicity as PEG with a molecular weight outside the claimed range, this is sufficient to provide a prima facie case of obviousness. Simple substitution of one known element (e.g. PEG with a molecular weight in the claimed range such as PEG 5000) in place of another (e.g. PEG with a molecular weight outside the claimed range such as PEG 2000) to obtain predictable results (e.g. delivery of the nucleic acid encapsulated in the liposome containing such PEGylated lipid) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
Nevertheless, as best understood by the examiner, applicant’s arguments on page 10, bottom paragraph and onto page 11, relate to alleged unexpected results. The examiner has reiterated various arguments relating to unexpected results from the prior office action mailed on 18 April 2022.
Applicant then makes arguments regarding comparative testing in the instant specification relating to alleged improved results obtained when using PEG with the claimed molecular weight as compared with a comparative example which uses PEG at a molecular weight other than what is claimed, as of applicant’s response, paragraph bridging pages 10 and 11 as well as page 11, top paragraph.
As an initial matter, applicant describes the following experimental conditions in the specification on page 38, lines 3-10, reproduced below.

    PNG
    media_image17.png
    344
    633
    media_image17.png
    Greyscale

As such, applicant appears to have tested the claimed method against a comparative method which differs from the claimed method on the grounds that the molecular weight of the PEG is 2000 Daltons rather than 5000 Daltons.
In conducting comparative testing to support a conclusion of patentability based upon secondary considerations, greater than expected results would be indicative of obviousness. In this case, the examiner takes the position that it appears that applicant has shown that use of PEG with a molecular weight of 5000 Daltons shows superior results as compared with the use of PEG with a molecular weight of 2000 Daltons. This determination is made at least in view of the instant specification on page 39, table at middle of page showing antibody results, which is reproduced below.

    PNG
    media_image18.png
    99
    297
    media_image18.png
    Greyscale

The above-reproduced table shows that vaccination with a liposome comprising PEG with a molecular weight of 5000 Daltons results in the production of about 2.5 times as many antibodies at 14 days and about 3.2 times as many antibodies at 35 days as compared with a comparative method in which PEG with a molecular weight of 2000 Daltons was used (the day 35 antibody amounts are emphasized at the bottom of page 10 of applicant’s response).
Applicant further discusses results related to T-cells, as of applicant’s response, page 11, first full paragraph. The examiner has withheld making a substantive determination regarding these results because the examiner has objected to the table in which the T-cell results were presented as being new matter. Nevertheless, if, purely en arguendo, this table as amended by the amendment on 17 October 2022 were not new matter, the table does appear to show a statistically improved CD8 T-cell response in the case of using PEG-5000 as compared with PEG-2000.
However, the relevant issue for patentability is not only whether the claimed invention shows superior results as compared with a comparative example, but whether the results would have been expected or unexpected. In that vein, the examiner notes that expected beneficial results are indicative of obviousness. See MPEP 716.02(c)(II). It appears to the examiner as if the results presented in the specification may have been expected. This is because Amidi et al. (Journal of Liposome Research, Vol. 20(1), 2010, pages 73-83), as applied in the rejection above, appears to indicate that a nucleic acid containing liposome having PEG with a molecular weight of 5000 Daltons appears to achieve more protein synthesis than a nucleic acid containing liposome having PEG with a molecular weight of 2000 Daltons. As such, the skilled artisan would have expected that the liposome in the method of the instant specification having PEG with a molecular weight of 5000 Daltons would have produced more protein than the comparative example having PEG with a molecular weight of 2000 Daltons. The skilled artisan would have also expected that this greater production of protein would have resulted in a greater immune response against said protein, leading to the greater antibody and T-cell values obtained from the example having PEG-5000 rather than PEG-2000. As such, the beneficial result of a greater immune response appears as if it would have been expected by one of ordinary skill in the art. Therefore, applicant’s results in the specification, while showing the superiority of the claimed invention as compared with a comparative example, do not necessarily show that this superiority would have been unexpected, and as such, may not be probative of non-obviousness based upon unexpected results.


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12-19 and 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,770,463 in view of Amidi et al. (Journal of Liposome Research, Vol. 20(1), 2010, pages 73-83).
The instant claims are drawn to a method of raising a protective immune response in a vertebrate. The method comprises administering a liposome, as of instant claims 12-13, and may further comprise administering a self-replicating RNA, as of instant claim 17. The liposomes comprise polyethylene glycol conjugated DMG, as of instant claim 14.
The conflicting claims are drawn to a method for raising a protective immune response in a vertebrate. The method comprises administering a self-amplifying RNA in a liposome, as of conflicting claim 1. The liposome may comprise polyethylene glycol conjugated DMG, as of conflicting claim 1.
The conflicting claims do not specify the molecular weight of the polyethylene glycol in the PEG-DMG.
Amidi et al. (hereafter referred to as Amidi) is drawn to liposomes delivering DNA, wherein the DNA is intended to encode a protein, as of Amidi, page 73, title and abstract. Amidi teaches the following, as of page 79, relevant portion of figure 5, reproduced below.

    PNG
    media_image11.png
    410
    722
    media_image11.png
    Greyscale

The abbreviation “RLU” as of the y-axis of the above-reproduced graph is understood to refer to relative light units. The light is produced by the following manner: The liposome of Amidi comprises a plasmid encoding the protein β-galactosidase, as of Amidi, page 75, right column, first paragraph in the section entitled “Cell-free protein synthesis in bulk and inside liposomes.” Upon synthesis of this protein, β-galactosidase would have been produced. Said β-galactosidase would have subsequently reacted with the fluorescent maker known as “FDG”, as of Amidi, page 75, right column, bottom paragraph and page 76, left column, top two paragraphs. Therefore, more β-galactosidase would have resulted in a greater fluorescent signal from FDG. The above-reproduced graph would thereby appear to show that liposomes comprising PEG5000 resulted in greater synthesis of β-galactosidase from the nucleic acid encoding said β-galactosidase as compared with liposomes having shorter PEG chains. As such, the teachings of Amidi appear to indicate that PEG-5000 is the best PEG length studied for a liposome intended to produce a protein from a nucleic acid encoding said protein.
Amidi differs from the instantly claimed method because Amidi is drawn to a liposome encapsulating DNA rather than mRNA.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the liposomes of the conflicting claims to have polyethylene glycol in the molecular weight of 5000 Daltons taught by Amidi. The conflicting claims are drawn to a method for RNA delivery, in which RNA is delivered in a PEG containing liposome. However, the conflicting claims are silent as to the molecular weight of PEG. Amidi teaches liposomes comprising PEG containing lipids, wherein PEG has a molecular weight of 5000 Daltons results in the most successful delivery of nucleic acid and protein production therefrom of all of the molecular weight of PEG that were tested by Amidi. As such, the skilled artisan would have been motivated to have modified the PEG-containing lipid used in the liposome of the conflicting claims to have had a PEG molecular weight of 5000 Daltons, taught by Amidi, in order to have predictably maximized protein synthesis from the administered nucleic acid with a reasonable expectation of success.
As to claims 12-13, the claims require that the polyethylene glycol is less than 10% of the total amount of lipid. Amidi appears to teach the best result of protein production at 1% of PEGylated lipid, as of Amidi, figure 5, reproduced above.


Claims 12-19 and 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,254,265 in view of Amidi et al. (Journal of Liposome Research, Vol. 20(1), 2010, pages 73-83).
The instant claims are drawn to a method of raising a protective immune response in a vertebrate. The method comprises administering a liposome, as of instant claims 12-13, and may further comprise administering a self-replicating RNA, as of instant claim 17. The liposomes comprise polyethylene glycol conjugated DMG, as of instant claim 14.
The conflicting claims are drawn to a method for raising a protective immune response in a vertebrate. The method comprises administering a self-amplifying RNA in a liposome, as of conflicting claim 1. The liposome may comprise a lipid derived with polyethylene glycol (i.e. a PEGylated lipid), as of conflicting claim 9.
The conflicting claims do not specify the molecular weight of the PEGylated lipid.
Amidi et al. (hereafter referred to as Amidi) is drawn to liposomes delivering DNA, wherein the DNA is intended to encode a protein, as of Amidi, page 73, title and abstract. Amidi teaches the following, as of page 79, relevant portion of figure 5, reproduced below.

    PNG
    media_image11.png
    410
    722
    media_image11.png
    Greyscale

The abbreviation “RLU” as of the y-axis of the above-reproduced graph is understood to refer to relative light units. The light is produced by the following manner: The liposome of Amidi comprises a plasmid encoding the protein β-galactosidase, as of Amidi, page 75, right column, first paragraph in the section entitled “Cell-free protein synthesis in bulk and inside liposomes.” Upon synthesis of this protein, β-galactosidase would have been produced. Said β-galactosidase would have subsequently reacted with the fluorescent maker known as “FDG”, as of Amidi, page 75, right column, bottom paragraph and page 76, left column, top two paragraphs. Therefore, more β-galactosidase would have resulted in a greater fluorescent signal from FDG. The above-reproduced graph would thereby appear to show that liposomes comprising PEG5000 resulted in greater synthesis of β-galactosidase from the nucleic acid encoding said β-galactosidase as compared with liposomes having shorter PEG chains. As such, the teachings of Amidi appear to indicate that PEG-5000 is the best PEG length studied for a liposome intended to produce a protein from a nucleic acid encoding said protein.
Amidi differs from the instantly claimed method because Amidi is drawn to a liposome encapsulating DNA rather than mRNA.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the liposomes of the conflicting claims to have polyethylene glycol in the molecular weight of 5000 Daltons taught by Amidi. The conflicting claims are drawn to a method for RNA delivery, in which RNA is delivered in a PEG containing liposome. However, the conflicting claims are silent as to the molecular weight of PEG. Amidi teaches liposomes comprising PEG containing lipids, wherein PEG has a molecular weight of 5000 Daltons results in the most successful delivery of nucleic acid and protein production therefrom of all of the molecular weight of PEG that were tested by Amidi. As such, the skilled artisan would have been motivated to have modified the PEG-containing lipid used in the liposome of the conflicting claims to have had a PEG molecular weight of 5000 Daltons, taught by Amidi, in order to have predictably maximized protein synthesis from the administered nucleic acid with a reasonable expectation of success.
As to claims 12-13, the claims require that the polyethylene glycol is less than 10% of the total amount of lipid. Amidi appears to teach the best result of protein production at 1% of PEGylated lipid, as of Amidi, figure 5, reproduced above.


Response to Arguments Regarding Double Patenting Rejection
Applicant presented arguments regarding the previously applied double patenting rejections, as of applicant’s response, page 14. The arguments can be summarized in the following manner, as of applicant’s response, page 14, reproduced below.
Applicant’s Arguments (1): The present claims have numerous limitations that are not taught by the claims of the asserted patents. 
Examiner’s Response (1): This argument appears to be incomplete as applicant has not pointed to a limitation that is required by the claim and not suggested by the claims of the asserted patents in view of Amidi.
Applicant’s Arguments (2): The combination of Amidi with the reference claims does not teach or suggest the pending claims due to the deficiencies of Amidi discussed above.
Examiner’s Response (2): Amidi is not understood to be deficient for the reasons set forth above. The examiner disagrees that combining Amidi with the claims of the conflicting patents is improper because both the conflicting claims and Amidi are drawn to delivery of a nucleic acid using cationic liposomes. Additionally, applicant has not pointed to a specific limitation that is allegedly neither recited by the conflicting claims nor taught by Amidi.
Applicant’s Arguments (3): The pending claims provide unexpected results (the length of the PEG affects the immunogenicity of the liposomes/compositions of the present claims).
Examiner’s Response (3): Even if, purely en arguendo, applicant has found that the claimed method has superior results as compared with a comparative method using a pegylated lipid with a 2000 Dalton PEG rather than a 5000 Dalton PEG, these superior results would appear to have been expected in view of the teachings of the Amidi reference. This is explained in greater detail above. As such, the examiner disagrees that there are unexpected results applicable to the claimed invention.

Additional Relevant Reference
As an additional relevant reference which appears to be relevant to the subject matter of the instant application, the examiner cites the abstract of Lu et al. (Cancer Gene Therapy, 1994 Dec;1(4)). The abstract is reproduced below.

    PNG
    media_image19.png
    539
    1012
    media_image19.png
    Greyscale

Lu differs from the claimed invention because Lu is not drawn to raising a protective immune response; as such, Lu is not part of the statement of rejection for that reason. Nevertheless, the teachings of Lu indicate that cationic liposomes were used by Lu to deliver mRNA.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612